In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00251-CR



            DANNY RAY LUSK, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 173rd District Court
               Henderson County, Texas
               Trial Court No. C-18,897




       Before Morriss, C.J., Carter and Moseley, JJ.
                                                  ORDER
           Court reporter Brandi Ray recorded the trial court proceedings in cause number 06-13-

00251-CR, styled Danny Ray Lusk v. The State of Texas, trial court cause number C-18,897, in

the 173rd Judicial District Court of Henderson County, Texas.                      The reporter’s record was

originally due in this case September 18, 2013, and after three extensions, pursuant to the

directive of the Twelfth Court of Appeals, was due to be filed by December 6, 2013. No record

was filed, and Ray failed to respond to our efforts to contact her. 1

           We accordingly ordered Ray to prepare and file the reporter’s record in this appeal by

January 21, 2014. However, after we issued that order, the Supreme Court of Texas granted the

appellant’s motion and has directed that the case be transferred back to the Tyler Court of

Appeals. As of this date, the reporter’s record has not been filed.

           Therefore we withdraw our order in this case.

           IT IS SO ORDERED.


                                                       BY THE COURT

Date: February 5, 2014




1
    The appeal was transferred to this Court by order of the Texas Supreme Court on December 3, 2013.

                                                          2